Citation Nr: 1816733	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for frostbite of the right hand.

3.  Entitlement to service connection for frostbite of the left hand.

4.  Entitlement to service connection for frostbite of the right foot.

5.  Entitlement to service connection for frostbite of the left foot.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for hepatitis C, frostbite of the right hand, frostbite of the left hand, frostbite of the right foot, frostbite of the left foot, lumbar strain, and degeneration of intervertebral disc.

In his December 2012 notice of disagreement, the Veteran requested a local hearing with a decision review officer (DRO).  Accordingly, he was scheduled to appear for a DRO hearing at the RO in May 2014.  However, he failed to appear at the scheduled hearing, and has not since asked for it to be rescheduled.  Accordingly, this hearing request is deemed withdrawn.  

In his May 2014 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a local hearing before the Board.  Accordingly, he was scheduled to appear for a Board hearing at the RO in December 2016.  However, in November 2016, he called to request that he be rescheduled for a Board video-conference hearing in Amarillo, Texas, instead.  A few days later, the Veteran received a call back, at which time, he was notified that the requested hearing was not available in Amarillo, and he then agreed to cancel his scheduled hearing.  Yet, in a December 2016 correspondence, the Veteran inquired as to why a Board video-conference was not available in Amarillo.  In December 2016, he was informed that Board video-conference hearings were only held in Dallas and El Paso, Texas.  As the Veteran has not indicated that he is willing to attend a hearing at the locations where they are held, the Board finds that another attempt to schedule a hearing is not warranted.


Regarding the matters of service connection for lumbar strain and degeneration of intervertebral disc, the Board has recharacterized those issues more broadly, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83.  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the claim for service connection for hepatitis C, the Veteran claims that he currently has hepatitis C that is related to receiving inoculations from an air gun in service.  Here, VA treatment records show a diagnosis of hepatitis C.  See e.g., January 2012 and June 2011 VA treatment notes.  Additionally, the Veteran's service treatment records show that he received numerous immunizations in service.  Moreover, medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VA Training Letter 01-02 (April 17, 2001).  In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that, if a determination was made that an air gun was the source of hepatitis C, the report upon which that determination was made should include a full discussion of all modes of transmission, and a rationale as to why an air gun was the source of the hepatitis C.  The above cited Training Letter and Fast Letter have been rescinded and summaries incorporated into VA's Adjudication Procedures Manual, M21-1.

As to the claims for service connection for frostbite of the hands and feet, the Veteran claims that he currently has frostbite and/or frostbite residuals that is related to being in cold weather during his service in Germany.  He has also contended that he was not issued the proper overshoes for months during his service in Germany, and that he had to endure having wet, frozen feet for weeks on end and all winter long.  Here, the Veteran has stated that he currently experiences burning and freezing sensations, as well as pain, in his hands and feet.  See e.g., August 2011 Statements in Support of Claim (VA Forms 21-4138) and December 2010 Application for Compensation (VA Form 21-526).  Also, a June 2012 VA treatment note shows the Veteran's complaints of frostbite with paresthesia.  In addition, the Veteran has alleged that in service, he complained of pain in his fingers, pointing to September 1967 service treatment record in support of his allegation.  Although it is not entirely clear whether this service treatment record supports his allegation, the Veteran is nonetheless competent to report his symptoms in service.  Also, the Veteran's statements indicating that he experienced cold weather in service, to include wet, frozen feet, are not only competent, but also consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017).  In this regard, the Veteran's DD Form 214 reveals that his military occupational specialty was light weapons infantryman, and that he served overseas with the U.S. Army, Europe.  Moreover, the Veteran has indicated that his current hand and feet symptoms had their onset in service, and have continued since that time.  See e.g., August 2011 VA Forms 21-4138 and December 2010 VA Form 21-526.  It is noted that, to the extent that the evidence of record does not establish a diagnosis of current hand and foot disabilities, the evidence, at a minimum reflects persistent or recurrent symptoms of disability, and this is all that is required to meet the first element of the statute.  38 U.S.C. § 5103A(d)(2)(A) ("or persistent or recurrent symptoms of disability").  

Based on the foregoing, the evidence reflects that the Veteran has current hepatitis C and bilateral hand and feet symptoms that may be associated with service.  Accordingly, the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claims for service connection for hepatitis C, frostbite of the right hand, frostbite of the left hand, frostbite of the right foot, and frostbite of the left foot must be remanded for the Veteran to be afforded a VA examination to determine whether his current hepatitis C is related to service and whether he has a current hand and/or foot disability related to service.

As to the claims for service connection for a lumbar spine disability and for a cervical spine disability, the Veteran asserts that he has current back and neck disabilities due to an in-service spine injury.  More specifically, he asserts that he injured his spine when he slipped off a step on a personnel carrier while carrying a 50 caliber weapon on his shoulder.  His service treatment records show that in November 1966, he reported that he bruised his chest against the edge of a hatch opening on an armed personnel carrier during an alert, and that he was then diagnosed with a contusion.  

In connection with these claims, the Veteran was afforded VA back (thoracolumbar spine) conditions and neck (cervical spine) conditions examinations in October 2012, in which the VA examiner diagnosed him with lumbar strain and osteoarthritis involving the spine, as well as degeneration of intervertebral disc (also noted as degenerative disc disease (DDD) of the cervical spine in the examination report).  In addition, the VA examiner opined that the Veteran's back and neck conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that there were no service treatment records documenting injury to the back, that there was no pathology between bruising on upper chest and degenerative changes of the spine, and that back and neck pain were more likely due to body habitus.  However, it appears that the VA examiner primarily relied on the absence of documentation in the service treatment records as a basis for her opinion, which is improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service). 

Consequently, the Board finds that the October 2012 VA opinion is inadequate to determine whether the Veteran's claimed back and neck disabilities are related to service.  Accordingly, the Board finds that the claims for service connection for a lumbar spine disability and for a cervical spine disability must be remanded for additional medical opinion.  See Barr, 21 Vet. App. at 311.

As these matters are being remanded, relevant outstanding records should also be obtained on remand.  In this regard, evidence associated with the claims file includes a May 2014 letter from the Social Security Administration (SSA) notifying the Veteran of a fully favorable decision for SSA disability benefits for various conditions, to include hepatitis C and DDD of the cervical spine.  While the claims file includes other SSA administrative documents, apparently submitted by the Veteran, complete SSA records do not appear in the file.  As these SSA records are potentially relevant to the claims on appeal, the AOJ should obtain them on remand. See Golz v. Shinseki, 590 F.3d 1317, 1320-1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  In addition, although the Veteran's DD Form 214 appears in the claims file, his complete service personal records do not appear to be of record, and should therefore be obtained on remand.  Moreover, updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's complete SSA records pertinent to any claim filed by the Veteran for SSA disability benefits, including a copy of any decision and copies of the medical records relied upon concerning the claim(s).  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain updated VA treatment records.

4.  Then, schedule the Veteran for a VA examination as to the nature and etiology of his current hepatitis C.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hepatitis C had its onset in or is otherwise related to service, to include his reports of receiving inoculations from an air gun.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale should accompany any opinion provided.

5.  Schedule the Veteran for a VA examination as to the nature and etiology of his claimed frostbite of the hands and feet.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any current (since approximately December 2010, the date of the filing of the Veteran's claim) right hand, left hand, right foot, and left foot disabilities.  

Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service, to include the Veteran's reports of being in cold weather and having wet, frozen feet in Germany.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

6.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current lumbar spine and cervical spine disabilities.  The claims file must be sent to the designated physician for review.

As to each current lumbar spine disability and cervical spine disability, the physician should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service, to include the Veteran's reports of being injured while slipping on a step of a personnel carrier in November 1966.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

7.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


